Order entered July 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00004-CV

                   RIDGECREST HOLDINGS, LLC AND
     400 SOUTH WALTON WALKER BOULEVARD, DALLAS, TEXAS, Appellants

                                                V.

                                 CITY OF DALLAS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-12419

                                            ORDER
                         Before Justices Whitehill, Molberg, and Nowell

       We REINSTATE this appeal.

       The City of Dallas filed a motion for contempt alleging violations of the temporary

injunction by Ridgecrest Holdings, LLC. By order dated May 24, 2019, we granted the motion

to the extent we ordered the trial court to conduct an evidentiary hearing on the motion and grant

in writing any appropriate relief. The trial court complied and a supplemental clerk’s record

containing the trial court’s judgment of contempt has been filed.

       As the briefing is complete, this case will be set for submission in due course.

                                                      /s/    BILL WHITEHILL
                                                             JUSTICE